Citation Nr: 1727534	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-10 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for degenerative disc disease of the lumbar spine (lumbar spine disability), effective February 2, 2009.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel

INTRODUCTION

The Veteran had active service with the Air Force from April 1982 to December 1992 with preceding active service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which denied an increased rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine.

In November 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of this hearing transcript has been associated with the record.

The Board remanded the appeal in March 2016 for a VA examination and additional development. There has been substantial compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board finds that the claim for entitlement to a TDIU has been raised in the context of the claim for an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record).  Accordingly, the issue of entitlement to a TDIU has been added to the present appeal.

In November 2016, the claim of service connection for a right knee disability was granted.  Thus, this matter is no longer before the Board.

The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire rating period on appeal, the Veteran's lumbar spine disability resulted in incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.


CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for a higher 40 percent rating for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Plate V, 4.71, Diagnostic Codes (DC) 5242, 5243 (2016). 


REASONS AND BASES FOR FINDING OF FACT AND 
CONCLUSION OF LAW

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran in September 2009 which met the VCAA notice requirements with respect to the Veteran's claim for an increased rating for service-connected degenerative disc disease of the lumbar spine.  Id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The information and evidence that has been associated with the claims file includes service treatment records, lay statements, VA treatment records, Eglin Air Force Base treatment records and VA examinations.  VA examinations were provided in February 2010 and May 2016 to determine the current severity of the Veteran's service-connected lumbosacral spine strain.  The Board finds that the October 2009 and December 2015 VA examinations and opinions adequately addressed the Veteran's current diagnosis, and included adequate rationale for the opinions rendered based on the evidence of record and the examiner's own medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); Allen v. Brown, 7 Vet. App. 439 (1995); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The May 2016 VA examination and opinion also substantially complied with the terms of the prior remand directives.  Stegall, 11 Vet. App. at  271.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disability has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).

Disability Rating Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016). 

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.   The Board finds that a staged rating is appropriate for the evaluation of the Veteran's degenerative disc disease of the lumbar spine in this case.

The schedular criteria for the rating of spine disabilities evaluates intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 (2016).

Under the General Rating Formula for Diseases or Injuries of the Spine, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5242 (2016).

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provides the following in Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

The General Rating Formula for Diseases and Injuries of the Spine allows for separate evaluations for chronic orthopedic and neurologic manifestations.  See 38 C.F.R. § 4.71a, Note (1) (2016). 

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months a 20 percent rating is in order. A  40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. 
 § 4.71a (2016).

Diagnostic Code 5243 provides the following in Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a (2016).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that an increased rating is warranted for his lumbar spine disability.  In a June 2010 notice of disagreement, the Veteran stated that his incapacitating episodes increased in severity and frequency, from occurring once every three months to occurring once a month and lasting for approximately two days at a time, and limiting his range of motion to almost nothing.  The Veteran indicated he was prescribed muscle relaxers and bed rest, which required him to use work-related sick leave.  He also reported decreased range of motion and increased pain of the lumbar spine which had lowered his quality of life, making dressing, bathing, driving, moving around, standing up from a seated position and the ability to continue to work difficult.

After a review of all the evidence, the Board finds that for the entire rating period, his service-connected lumbar spine disability approximates the criteria for an increased 40 percent rating based on incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

In a February 2010 VA examination, the VA examiner indicated that the Veteran had pain in the lumbar spine with stiffness, with no reports of incapacitation.  The Veteran reported flare-ups which would occur once a month and last for two to three days.  The Veteran took Motrin and Mobic for his lumbar spine, attended physical therapy twice a week which helped temporarily, and did not require the use of assistive devices.  His forward flexion was to 70 degrees, without painful motion, and the VA examiner could not opine as to whether there was additional limitation due to flare-ups without resorting to mere speculation.  The Veteran did not have ankylosis of the thoracolumbar spine.  

Outpatient treatment records from Eglin Air Force Base from December 2008 through December 2013 show regular treatment, approximately once a month, and physical therapy for pain management and strengthening of the lumbar spine.  The Veteran reported in March 2010 that his most recent incapacitating episode was in late February 2010, which lasted for almost a week and was twice as long as normal.  The Veteran's primary care physician prescribed the Veteran a Transcutaneous Electrical Nerve Stimulator (TENS) unit to use at home to control his incapacitating episodes independently.  In July 2010, the Veteran was also provided a Pelvic Traction Machine, as recommended by physical therapy, to stretch his lumbar spine.  In July 2011, the Veteran received an MRI of his lumbar spine, which showed multilevel degenerative disc disease.  

In an October 2010 letter, the Veteran's primary care physician at the Eglin Air Force Base stated that due to the Veteran's continuing incapacitating episodes, constant lumbar spine pain, lack of range of motion and current instability of his lumbar spine, he was issued a permanent disability parking permit and cane to assist him with his permanent instability.

In an August 2011, the Veteran was referred to the Florida Institute of Neuroscience, where a private physician reported that the Veteran had a history of chronic low back pain with flare-ups based on activity, with improvement with rest.  The Veteran had three major episodes since January 2011 for which he treated with Motrin, heat, TENS unit and exercises.  The physician recommended an injection for pain treatment of the lumbar spine.
VA outpatient treatment records from August 2014 to February 2016 show the Veteran regularly sought treatment for chronic low back pain with increased frequency of bilateral lower extremity weakness at a VA pain clinic, where he received regular acupuncture procedures and physical therapy.  

In November 2015 Travel Board hearing, the Veteran testified that he experiences incapacitating episodes that manifest as a sharp pain in the lower back, sometimes causing both legs to collapse, which requires bed rest for two to five days thereafter.  The frequency of the incapacitating episodes were getting close together and results in pain and numbness radiating down his right leg, into his thigh.  The Veteran testified that he attended physical therapy three to four times a week to improve his slumped gait pattern.

In November 2015 and April 2016, the Veteran submitted written documentation of the dates and duration of his incapacitating episodes from December 2010 to March 2016.  In 2015, the Veteran experienced 11 incapacitating episodes, requiring approximately 33 days of bed rest.  From January 2016 to March 2016, the Veteran experienced 5 incapacitating episodes, requiring 21 days of bed rest.  The Board finds the Veteran is competent to report such observable symptomology of incapacitating episodes, to which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In a May 2016 VA examination, the Veteran's forward flexion was to 40 degrees with pain on motion, and pain and tenderness on palpation of the lumbar spine.  The VA examiner noted that the Veteran was not experiencing a flare up on the day of the examination and, therefore, he could not report without resorting to speculation as to any additional loss in range of motion, or whether pain, weakness, fatigability or incoordination could significantly limit functional ability during flare-ups.  The Veteran had guarding or muscle spasms of the thoracolumbar spine that resulted in abnormal gait or abnormal spinal contour.  Based on a July 2011 MRI of record, the VA examiner diagnosed the Veteran, in pertinent part, with intervertebral disc syndrome, and indicated that the Veteran and his wife reported 30 days of bed rest due to incapacitating episodes in the past 12 months.  The Veteran did not have ankylosis of the thoracolumbar spine.  
Based on the lay and medical evidence of record, the Board finds that a rating in excess of 20 percent is not warranted under Diagnostic Code 5242 as his lumbar spine disability for the entire rating period most closely approximates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  Although at a February 2010 VA examination, the Veteran's forward flexion of the thoracolumbar spine was to 70 degrees, the VA examiner indicated that the examination did not occur during a flare-up, and that he could not opine as to whether there was additional limitation of range of motion due to flare-ups without resorting to mere speculation.  In a May 2015 VA examination, the Veteran's forward flexion of the thoracolumbar spine was to 40 degrees.  

There is no evidence establishing that the Veteran's lumbar spine disability approximates forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The probative medical evidence of record, to include February 2010 and May 2015 VA examinations, and VA and Eglin Air Force Base outpatient treatment records, do not show a diagnosis of ankylosis of the thoracolumbar spine.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the probative lay and medical evidence of record establishes that the Veteran experienced incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, warranting a higher rating of 40 percent.  38 C.F.R. § 4.71a, DC 5243 (2016).  The Board finds probative the competent and credible firsthand accounts of the frequency and duration of the Veteran's incapacitating episodes, which were consistent with medical evidence of record.  Layno, 6 Vet. App. 465.  Within his written accounts, the Veteran reported experiencing 11 incapacitating episodes in 2015, requiring approximately 33 days of bed rest, and from January 2016 to March 2016, he experienced 5 incapacitating episodes, requiring 21 days of bed rest.  Within the May 2016 VA examination, the Veteran and his wife indicated the Veteran required 30 days of bed rest in the past 12 month period of time due to his incapacitating episodes.  The Board also finds probative Eglin Air Force Base outpatient treatment records where the Veteran's primary care physician prescribed the Veteran a TENS unit to independently treat his lumbar spine disability and incapacitating episodes, denoting the Veteran's episode frequency and duration with bed rest.  The Veteran sought monthly, regular treatment for his lumbar spine disability, evidenced in is Eglin Air Force Base and VA outpatient treatment records, where he received treatment for chronic lower back pain and had attended regular physical therapy sessions with acupuncture procedures.  Based on the above, the Board finds that the Veteran's lumbar spine disability approximates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Therefore, the Board finds that the Veteran is entitled to a higher rating of 40 percent for his lumbar spine disability under Diagnostic Code 5243.  38 C.F.R. § 4.71a (2016).

The Board, however, finds that the next higher rating of 60 percent under Diagnostic Code 5243 is not warranted.  The probative medical and lay evidence of record does not show that the Veteran experienced incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

The General Rating Formula also indicates that associated neurologic abnormalities are to be rated separately under the appropriate diagnostic code, however, the Board notes that the Veteran is already service-connected for radiculopathy of the right and left lower extremities, associated with degenerative disc disease of the lumbar spine.  Therefore, the rule against pyramiding prevents the Board from considering an evaluation for the same neurological manifestations of the lumbar spine in the Veteran's lower extremities.  38 C.F.R. § 4.14 (2016).

Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Accordingly, in resolving any benefit of the doubt in favor of the Veteran, the Board finds that an increased rating of 40 percent under Diagnostic Code 5243 is warranted for service-connected lumbar spine disability for the entire rating period on appeal.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).


ORDER

For the entire rating period on appeal, an increased rating to 40 percent for degenerative disc disease of the lumbar spine is granted.


REMAND

The Board finds that the Veteran has reasonably raised a claim for a TDIU in conjunction with his increased rating claim.  Specifically, within a June 2010 notice of disagreement, the Veteran reported that he had to use approximately 150 hours of work-related sick leave due to his incapacitating episodes from his service-connected lumbar spine disability.  The Veteran further indicated that he planned on retiring from his job as a civil servant with the Department of Defense in January 2011 due to his service-connected disability.  

It is noted that the Veteran is currently in receipt of a 70 percent combined rating as of December 1, 2012.  Prior to this, it is acknowledged that the Veteran was in receipt of a 100 percent disability rating for his right knee disability and had additional service connected disability, independently rated at 60 percent or more. Given these ratings, he was awarded special monthly compensation (SMC) at the "S" level for the period from September 27, 2012 to November 30, 2012.  The issue of entitlement to TDIU and SMC prior to September 27, 2012 and as of December 1, 2012 is still for consideration.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to SMC under 38 U. S .C.A. § 1114).

According, the appeal is REMANDED for the following actions:

1.  The AOJ should provide the Veteran with appropriate notice under the VCAA to substantiate a claim for entitlement to a TDIU.

2.  The AOJ should then develop and adjudicate the issue of entitlement to a TDIU in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish the Veteran and his agent with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


